DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 23 March 2021. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-23 are pending in the application.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20, discloses that “said first portion and said second portion are portions of a same array line”. Application discloses array lines. However, Application does not disclose said first portion and said second portion are portions of a same array line.
Moreover, said first portion and said second portion are common connected by using said conductive structure as find in Figs. 2A, 6A.
Examiner Note: Although claim given their broadest reasonable interpretation in light of the specification, it is improper to import limitations from the specification in order to determine whether the claimed invention is taught, disclosed or suggested by the prior art. MPEP sections 2111 and 2111.01 II.
For purposes of examination. Therefore, any rejection below is based on the claims as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0182787 A1 hereinafter “Wells”) in view of Toda (US 2006/0197115 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding Independent Claim 1, Wells, for example in Figs. 1-5, discloses a combinational resistive change element (e.g., memory cells between Col. 1A; in Fig. 1 related in Figs. 2-5) comprising: a first resistive change element (e.g., 110A; in Fig. 2A related in Figs. 1, 3-5), wherein said first resistive change element is adjustable between at least two resistive states (see for example in Figs. 1-5; paragraph [0005+]); a second resistive change element (e.g., 110E; in Fig. 2A related in Figs. 1,3-5), wherein said second resistive change element is adjustable between at least two resistive states (see for example in Figs. 1-5; paragraph [0005+]); a circuit structure providing an electrical communication path (e.g., 130, 140; in Fig. 1 related in Figs. 2-5, to perform a read/write operation) between said first resistive change element and said second resistive change element (e.g., via Col. 1A through Col. 4A; in Fig. 2A related in Figs. 1, 3-5), wherein said circuit structure comprises a first portion (e.g., Col. 1A; in Fig. 3A related in Figs. 1-2, 4-5) in electrical communication with said first resistive change element (e.g., 110A; in Fig. 3A related in Figs. 1-2, 4-5), a second portion (e.g., Col. 1B; in Fig. 3A related in Figs. 1-2, 4-5) in electrical communication with said second resistive change element (e.g., 110I; in Fig. 3A related in Figs. 1-2, 4-5), and an electrical communication conductive structure providing an electrical communication path between said first portion and said second portion (via 130, 140; in Fig. 1 related in Figs. 2-5), wherein said first portion and said second portion are portions of a same array line (within 100; in Fig. 1 related in Figs. 2-5), and wherein said first portion is located lower than said second portion (see for example in Fig. 3A related in Figs. 1-2, 4-5); and wherein said combinational resistive change element is adjustable (implied from high/low resistance to low/high resistance; see in Figs. 1-5) between multiple relational states involving ratios of resistances of resistive states of said first resistive change element and said second 
However, Wells is silent with regard to a conductive structure.
In the same field of endeavor, Toda, for example in Figs. 1-23, discloses a conductive structure (e.g., conductive structure 101b-101e; in Fig. 7) is between and connected to two portions bit lines (see for example in Fig. 7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wells such as cross-point memory devices, electronic system including cross-point memory device and method of accessing a plurality of memory cells in a cross-point memory array (see for example in Figs. 1-5 of Wells) by incorporating the teaching of Toda such as a phase change memory device has a plurality of cell arrays stacked above the semiconductor substrate, to form a three-dimensional memory chip (see for example in Figs. 1-23 of Toda). In order to further increase the memory capacity, it is required to further the miniaturization for increasing a cell number in a unit area (Toda, paragraph [0002]).
	Regarding claim 2, the above Wells/Toda, the combination disclose wherein said combinational resistive change element is capable of storing at least one bit of information as relational states (see for example in Figs. 1-5; paragraph [0030+] of Wells and also see in Figs. 1-23 of Toda as discussed above).  
	Regarding claim 3, the above Wells/Toda, the combination disclose wherein said combinational resistive change element is capable of storing information as characters of a character set as relational states (see for example in Fig. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  

Regarding claim 5, the above Wells/Toda, the combination disclose wherein said multiple relational states also involve sums of resistances of resistive states of said first resistive change element and said second resistive change element (depended on the current resistance state; see for example in Figs. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regarding claim 6, the above Wells/Toda, the combination disclose wherein said first resistive change element is shareable with at least one other combinational resistive change element and wherein said second resistive change element is shareable with at least one other combinational resistive change element (via Col. 1A through Col. 4A and Col. 1B through Col. 4B; in Fig. 2D related in Figs. 1-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regarding claim 8, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are located on a same level (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regard claim 9, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are located on different levels 
Regarding claim 10, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are adjustable between different resistive states at the same time (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regarding claim 11, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are adjustable between different resistive states one after the other (see for example in Figs. 2 relate in Figs. 1, 3-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regarding Independent Claim 20, Wells, for example in Figs. 1-5, discloses a combinational resistive change element (e.g., memory cells between Col. 1A; in Fig. 1 related in Figs. 2-5) comprising: a first resistive change element (e.g., 110A; in Fig. 2A related in Figs. 1, 3-5), wherein said first resistive change element is adjustable between at least two resistive states (see for example in Figs. 1-5; paragraph [0005+]), and wherein said first resistive change element is shareable with at least one other combinational resistive change element (via Col. 1A through Col. 4D; in Figs. 2-3 related in Figs. 1, 4-5); a second resistive change element (e.g., 110E; in Fig. 2A related in Figs. 1,3-5), wherein said second resistive change element is adjustable between at least two resistive states (see for example in Figs. 1-5; paragraph [0005+]), and wherein said second resistive change element is shareable with at least one other combinational resistive change element (via Col. 1A through Col. 4D; in Figs. 2-3 related in Figs. 1, 4-5); and a circuit structure providing an electrical communication path (e.g., 130, 140; in Fig. 1 related in Figs. 2-5, to perform a read/write operation) between said first resistive 
However, Wells is silent with regard to a conductive structure.
In the same field of endeavor, Toda, for example in Figs. 1-23, discloses a conductive structure (e.g., conductive structure 101b-101e; in Fig. 7) is between and connected to two portions bit lines (see for example in Fig. 7).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Wells such as cross-point memory devices, electronic system including cross-point memory device and method of accessing a plurality of memory cells in a cross-point memory array (see for example in Figs. 1-5 of Wells) by incorporating the teaching of Toda such as a phase change memory device has a plurality of cell arrays stacked above the semiconductor substrate, to form a three-dimensional memory chip (see for example in Figs. 1-23 of Toda). In order to further increase the memory 
Regarding claim 22, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are located on a same level (see for example in Fig. 2A related in Figs. 1, 3-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Regarding claim 23, the above Wells/Toda, the combination disclose wherein said first resistive change element and said second resistive change element are located on different levels (see for example in Fig. 2A related in Figs. 1, 3-5 of Wells and also see in Figs. 1-23 of Toda as discussed above).  
Claims 7, 12-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2012/0182787 A1 hereinafter “Wells”) in view of Toda (US 2006/0197115 A1), and further in view of Bertin et al (US 2014/0166959 A1 hereinafter “Bertin”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 7, the above Wells/Toda, the combination disclose the claimed invention as discussed above. However, the above Wells/Toda are silent with regard a distance of at least a minimum feature size multiplied by three.  
	In the same field of endeavor, Bertin, for example in Figs. 1-57, discloses a regard a distance of at least a minimum feature size multiplied by three (e.g., a distance from cell to cell 225 to 220; in Figs. 1B-2A related in Figs. 3-57; see paragraph [0037+]).  

Regarding claim 12, the above Wells/Toda/Bertin, the combination disclose wherein said first resistive change element has a first electrode, a second electrode, and a first resistive change material between said first electrode and said second electrode (see for example in Figs. 1-5 of Wells and see also in Fig. 1C related in Figs. 2-57 of Bertin) and wherein said second resistive change element has a third electrode, a fourth electrode, and a second resistive change material between said third electrode and said fourth electrode (see for example in Figs. 1-5 of Wells and see also in Fig. 1C related in Figs. 2-57 of Bertin).  
Regarding claim 13, the above Wells/Toda/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises a nanotube fabric (see for example in Figs. 1-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57; paragraph [0170] of Bertin).  

Regarding claim 15, the above Wells/Toda/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises graphene flakes (see for example in Figs. 1-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 16, the above Wells/Toda/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises nanocapsules (see for example in Figs. 1-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 17, the above Wells/Toda/Bertin, the combination disclose wherein at least one of said first resistive change material or said second resistive change material comprises nanohorns (see for example in Figs. 1-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57; paragraph [0169] of Bertin).  
Regarding claim 18, the above Wells/Toda/Bertin, the combination disclose wherein said at least two resistive states of said first resistive change element includes a low resistive state and a high resistive state (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57 of Bertin), wherein a resistance of said low resistive state of said first resistive change element is less than a resistance of said high resistive state of said first resistive change element (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57 of Bertin), wherein said at least two resistive states 
Regarding claim 19, the above Wells/Toda/Bertin, the combination disclose wherein said first resistive change element is adjustable between said low resistive state and said high resistive state by electrical stimuli causing current flow in different directions relative to said first electrode and said second electrode (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57 of Bertin) and wherein said second resistive change element is adjustable between said low resistive state and said high resistive state by electrical stimuli causing current flow in different directions relative to said third electrode and said fourth electrode (see for example in Figs. 2-3 related in Figs. 1, 4-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57 of Bertin).  
	Regarding claim 21, the above Wells/Toda/Bertin, the combination disclose wherein said first resistive change element and said second resistive change element are separated a distance of at least a minimum feature size multiplied by three (see for example in Figs. 1-5 of Wells with in Figs. 1-23 of Toda, and see also in Figs. 1-57 of Bertin as discussed above).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection rejection is made in view of Toda (US 2006/0197115 A1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THA-O H BUI/Primary Examiner, Art Unit 2825